By the Court.
It is immaterial to consider whether the trust created by the indenture of 1828 and the acts of the parties thereto at and before the time of its execution and delivery could be deemed a public charity. The legal estate clearly vested in Proctor and others, the grantees named in that indenture. The indenture of 1831, conveying the premises to the society, was executed by said grantees with the assent of their grantors, at the unanimous request of the members of the church, and was accepted by the society, who immediately entered upon the land, and have ever since, for a period of more than twenty years, had the open and exclusive occupation, improvement and use thereof, claiming title, without any interruption or adverse claim, and have been authorized by the legislature to sell the land free and discharged of all trusts. Under these circumstances there can be no doubt of their power to sell and convey a clear title, discharged of all trusts, and without any responsibility on the part of the purchaser to see to the application of the purchase money. Attorney General v. Federal Street Meeting house, 3 Gray, 62. Wells v. Heath, 10 Gray, 27.

Decree for the plaintiffs.